Name: Commission Regulation (EC) NoÃ 940/2007 of 7 August 2007 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Noix du PÃ ©rigord (PDO))
 Type: Regulation
 Subject Matter: consumption;  Europe;  marketing;  agricultural structures and production;  plant product
 Date Published: nan

 8.8.2007 EN Official Journal of the European Union L 207/5 COMMISSION REGULATION (EC) No 940/2007 of 7 August 2007 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Noix du PÃ ©rigord (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 9(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) and Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from France for approval of an amendment to the specification for the protected designation of origin Noix du PÃ ©rigord registered by Commission Regulation (EC) No 1486/2004 (2). (2) The aim of the application is to amend the specification in respect of the packaging of fresh or early walnuts, increasing the maximum size of the packages from 5 kilograms to 10 kilograms in order to facilitate handling by traders. (3) The Commission has examined the amendment in question and concluded that it is justified. Since the amendment in question is minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve the application without following the procedure laid down in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS DECISION: Article 1 The specification for the protected designation of origin Noix du PÃ ©rigord shall be amended in accordance with Annex I to this Regulation. Article 2 An updated summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 273, 21.8.2004, p. 9. ANNEX I The specification for the protected designation of origin Noix du PÃ ©rigord (France) is amended as follows: in Article 4.5 (Method of production), penultimate paragraph, the first clause Fresh or early walnuts are packed in packages of a maximum of 5 kg is replaced by the following: Fresh or early walnuts are packed in packages of a maximum of 10 kg. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs NOIX DU PÃ RIGORD EC No: FR/PDO/105/0248/29.03.2006 PDO (X) PGI ( ) This summary sets out the main elements of the specification for information purposes. 1. Responsible department in the Member State Name : Institut national des appellations d'origine Address : 51 rue d'Anjou, F-75008 Paris Tel : (33) 153 89 80 00 Fax : (33) 142 25 57 97 E-mail : info@inao.gouv.fr 2. Group Name : Syndicat de dÃ ©fense de la noix et du cerneau de noix du PÃ ©rigord Address : Station de Creysse, BP 18, F-46600 Martel Tel : (33) 565 32 22 22 Fax : (33) 565 37 07 42 E-mail : contact@noixduperigord.com Composition : Producers/processors ( X ) Other ( ) 3. Type of product Class 1.6  Fruit, vegetables and cereals, whether or not processed 4. Specification (Summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name: Noix du PÃ ©rigord 4.2. Description The following products may be protected by the Noix du PÃ ©rigord PDO: fresh or early walnuts, dry walnuts, walnut kernels. The minimum size for fresh or early walnuts and dry walnuts is 28 mm. Fresh or early walnuts are fresh products, sold in-shell to be consumed soon after harvest, after being shelled and peeled. They are harvested when the kernel is firm and easily peeled. On packing, the humidity content of the nut must be at least 30 %. The two varieties used are marbot and franquette. Dry nuts, gently dried after harvest, must have a moisture content of less than 12 % on packing. They need simply be broken to be eaten, having become less bitter. The varieties used are marbot, franquette and corne. Walnut kernels must be large enough not to pass through an 8 mm mesh. Small, light-coloured kernels are sought after. In the case of predominantly light-coloured kernels, all shapes are acceptable (whole or parts). Where kernels are slightly darker, light brown or lemon-coloured, only half-kernels are acceptable. Only 5 % of darker kernels are allowed. On packing, the maximum moisture content of the kernels is 5 %. The varieties used are corne, franquette and grandjean. 4.3. Geographical area The geographical area of Noix du PÃ ©rigord is made up of 612 municipalities in the Departments of l'Aveyron, la Charente, la CorrÃ ¨ze, la Dordogne, le Lot, and le Lot-et-Garonne. The walnuts must be grown, shelled and packed in the area. The area has been defined on the basis of two main criteria: production and processing methods: municipalities have been included within which there are walnut groves and/or isolated walnut trees and/or in which shelling is carried out; geological, pedological and climatic criteria indicating areas suitable for the production of quality walnuts. On the basis of these criteria, a planting zone for walnut trees has been defined, outside of which trees cannot be planted for the production of PDO walnuts. 4.4. Proof of origin Historical background The presence of walnut trees in Dordogne as far back as 8 000 BC is attested by fossilised wood and shells. The earliest written evidence of walnut trees in the PÃ ©rigord is provided by rent paid by farmers to the Cistercian Abbey du Dalon in the thirteenth century. In the eighteenth century, walnut plantations were ruined by war and very cold winters and other oils (rapeseed oil, peanut oil, poppy seed oil) began to compete with walnut oil. However, production continued for the in-shell and, in particular, the kernel markets. In 1924, the first national congress on walnuts and walnut kernels was held in PÃ ©rigueux, initiating coherent discussions of technical questions. At that time, Sarlat was renowned for walnut shelling by hand, which provided work for large numbers of women. The great freeze of 1956 damaged a great number of walnut trees and production plummeted from 10 000 tonnes to 6 500 tonnes. This low level of production continued into the 1980s but 25 000 ha have been planted in Dordogne in recent years, restoring the area planted to original levels and allowing an increase in production. Traceability Dried, fresh and kernels of noix du PÃ ©rigord are monitored from the growing stage through to the final product. The nuts are harvest solely in groves or from isolated trees identified by the Institut National des Appellations d'Origine (INAO  National Institute for Designations of Origin) and independent experts as being within the planting zone. The groves must comply with the criteria for parcels and production. All groves fulfilling the criteria are registered by the INAO. In addition, all operators involved in the production, shelling storage and packaging of noix du PÃ ©rigord must fill out a declaration of aptitude, registered by the INAO, and are obliged to keep records to allow monitoring of purchases and sales of noix du PÃ ©rigord. They must also make an annual stock declaration. Production is also monitored on the basis of harvest declarations, kernel-production declarations and marketing declarations, which must be submitted to the INAO. All lots of walnuts covered by the PDO must be accompanied by a removal order. Analytical and organoleptic tests are carried out on samples of the packaged product. All packaging in which noix du PÃ ©rigord are marketed is identified using a marking system specific to the product and approved by the INAO. It is prohibited to transport loose in-shell walnuts or loose walnut kernels outside the geographical area. Generally speaking, walnuts, like wine, are fungible, meaning that walnuts of different origins and varieties can be mixed together in the same packaging. Unlike elsewhere in France, where walnuts in shell are sold in mixtures of varieties, PÃ ©rigord walnuts have traditionally always been sold by variety, to preserve the value of the highest-quality varieties. The only exception to this rules is the traditional corne-marbot mixture, as this makes it easier to sell the corne variety which, while its gustatory merits are clear, is difficult to break and therefore less attractive to some consumers. It is this tradition of selling walnuts by variety that underlies the requirement that the products be packaged in the production area, as is currant practice in the PÃ ©rigord. Moreover, one of the assessment criteria used for the visual inspection of shells (fresh and dry walnuts) during the organoleptic tests is the varietal purity of the samples. Batches containing too high a percentage of other varieties may not bear the protected name. Where the kernel is concerned, the variety is hard to determine by visual inspection, but clearer from the taste. Furthermore, packaging in the production area safeguards the quality of the product: Fresh walnuts contain at least 30 % water and are prone to desiccation. To preserve their quality, they must be kept at a temperature of between 1 °C and 5 °C with a relative humidity of between 80 % and 90 %, i.e. in a cold chamber. Packaging in non-airtight packaging must therefore be done as close as possible to the marketing stage, which means in the production area, so as to guarantee the quality of the walnuts thanks to the special preservation conditions, which are kept constant from harvest. Fresh walnuts have a limited shelf life (they may not be dispatched after 15 October of the year of harvest) and may under no circumstances be converted into dry walnuts. Besides, it is specified on the packaging that fresh walnuts must be kept in the refrigerator. The technical aspects described above also apply to dry walnuts. The products need to be packaged inside the production area not only because of their water content, but also because of their fat content: if not kept in proper conditions, there is a danger that they might become rancid. As in the case of fresh walnuts, but after 1 March, standards are set for the temperature (between 2 °C and 8 °C) and humidity (between 60 % and 75 %) at which they must be kept. Dry walnuts also have a limited shelf life: until 31 December of the year after harvest. 4.5. Method of production Only four varieties are authorised for the production of noix du PÃ ©rigord. Fresh walnuts must be of the marbot and franquette varieties, dry walnuts of the marbot, franquette and corne varieties and walnut kernels of the franquette, corne and grandjean varieties. Within each grove, a maximum of eight trees of pollinator varieties per hectare is permitted. The walnuts must be from identified groves. Each tree must have a minimum area of 80 m2 from the 15th year after planting, giving a maximum density of 125 trees/ha. The minimum distance between trees is seven metres. Intercropping is permitted for the first five years following planting provided that crops are at least two metres from trunks. Irrigation is permitted during the tree's growing period until and including 10 September. Spray irrigation of the foliage is forbidden as is the use of growth regulators and ripeners. The average yield of groves is limited to four tonnes per hectare. Dry walnuts and fresh or early walnuts have a minimum size of 28 mm. The soaking of in-shell walnuts is forbidden. The treatment of in-shell walnuts with hypochlorite solution is authorised only in the case of existing establishments and then only until 31 December 2006. Fresh or early walnuts are harvested when the kernel is firm and peels easily. On packing, the humidity content of fresh or early walnuts must be at least 30 %. Dry nuts must be air-dried on laths or dried using hot, dry air ventilation, in which case the temperature of the air, which must flow over all the nuts to be dried, must not exceed 30 °C. Kernels are extracted from nuts from identified groves. The shells are broken either by hand or by machine and the kernels are then separated from the broken pieces of shell by hand. During this process and before packing, the nuts and kernels may not be transported in cardboard boxes. On the premises of traders before packaging, storage conditions (humidity, temperature) are regulated for each type of product in order to preserve quality. On packing, the tolerances for faults on the shell and on the edible part of the nut are stricter than those set out in the marketing standard fixed by amended Regulation (EC) No 175/2001. Fresh or early walnuts may not be kept in airtight packages. Fresh or early walnuts are packed in packages of a maximum of 10 kg (1), dry walnuts in packages of a maximum of 25 kg and walnut kernels in packages of a maximum of 15 kg. The sale of loose fresh or early and dry walnuts and walnut kernels is permitted in the production area in palloxes of a maximum capacity of 450 g. In order to preserve all the qualities of the nuts, fresh or early walnuts may not be marketed after 15 October of the year of harvest. Dry walnuts and walnut kernels may not be marketed after 31 December of the year following that of harvest. 4.6. Link Noix du PÃ ©rigord are produced in a traditional walnut and walnut-kernel production zone. The know-how of producers, adapted to local conditions, has helped produce an exceptional product. The planting zone for walnut trees is mainly in the piedmont of the Massif Central, an area with hot summers and high rainfall. This high rainfall produces the water reserve in the subsoil required for walnut growing, which promotes budding and the formation of high-quality kernels. This explains why there have been walnut groves in the region for so long. The renown of noix du PÃ ©rigord as a quality product has grown over the centuries and is now well established. They have been appreciated by connoisseurs of fine food in France, Europe and America since the nineteenth century. Within the production area, producers have always known how to choose the most appropriate locations for the production of quality walnuts. This has permitted the establishment of the geological, pedological and microclimatic criteria necessary for identifying plots suitable for growing noix du PÃ ©rigord. Only traditional, local varieties adapted to the pedoclimatic conditions of the region are permitted, i.e. marbot, corne and grandjean, which are found exclusively in the region, and franquette, a variety adapted to the local soil. Since hardy varieties are employed and so as to ensure quality, extensive production methods are used. These are designed to preserve and exploit the specific character of the soil (low density, limited irrigation, moderate size, limited yields), thus preserving the characteristics of the product. Finally, shelling is still carried out by hand. The method is the product of know-how developed in the region over many years and guarantees the integrity of the kernels (80 % whole kernels), allows the selection of the best products and helps maintain a traditional activity. 4.7. Inspection body Name : INAO Address : 51 rue d'Anjou, F-75008 Paris Tel : (33) 153 89 80 00 Fax : (33) 142 25 57 97 E-mail : info@inao.gouv.fr Name : DGCCRF Address : 59, boulevard V.-Auriol, F-75703 Paris Cedex 13 Tel : (33) 144 97 29 60 Fax : (33) 144 97 30 37 E-mail : C3@dgccrf.finances.gouv.fr 4.8. Labelling The labelling of individual packages of fresh or early walnuts, dry walnuts and walnut kernels covered by the Noix du PÃ ©rigord registered designation of origin must carry in the same field of vision on the front of the package the marking approved by the Institut National des Appellations d'Origine (National Institute for Designations of Origin) distributed by the approved body, the name of the designation of origin Noix du PÃ ©rigord in characters at least as large as the largest characters on the labelling, the words Appellation d'Origine ContrÃ ´lÃ ©e or A.O.C. immediately below the name of the designation, with no other words inserted in between and in characters at least 2/3 the size of the largest characters on the front of the labelling and, where appropriate, the words cerneaux de noix. The labelling for kernels must also indicate, not necessarily in the same field of vision, the year of harvest. For dry nuts, the label must also indicate, not necessarily in the same field of vision, the name of the varieties in the case of a mix of corne and marbot. (1) Amendment requested.